UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 10, 2013 Great China Mania Holdings, Inc (Exact name of registrant as specified in charter) Florida (State or other jurisdiction of incorporation) 333-139008 59-2318378 (Commission File Number) (IRS Employer Identification No.) Room 1902, Kodak House 2, Lava Road, North Point, Hong Kong (Address of Principal Executive Offices) 852-2882-7026 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b)) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. On May 10, 2013, the Company closed the Asset Purchase and Sale Agreement (the “Agreement”) with Amanda Anderson (“Anderson”) and completed the sale of all the assets and operations of Great China Games Ltd. to Anderson.In exchange, Anderson assumed all the liabilities of Great China Games Ltd. and also returned 3,000,000 shares of the Company common stock back to the Company. Item 9.01 Exhibits Exhibit No. Description 2.1* Asset Purchase and Sale Agreement *Incorporated by reference to our Current Report on Form 8-K filed with the Securities and Exchange Commission on April 23, 2013. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GREAT CHINA MANIA HOLDINGS, INC. Dated: May 16, 2013 /s/ Kwan Yin Roy Kwong Kwan Yin Roy Kwong Chief Executive Officer and Director
